Citation Nr: 1759321	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a left middle finger injury.

2.  Entitlement to service connection for an upper mandible cyst with pain and tooth loss.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

These matters were previously remanded by the Board in June 2014, August 2015 and March 2017 for further development.   They now return for appellate review.

In April 2015, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

An April 2016 rating decision granted service connection chronic obstructive pulmonary disease, to include emphysema.  Although the Veteran's representative, in a February 2017 statement, expressed disagreement with the initial evaluation assigned for this disability, such was not filed on a VA Form 21-0958 standardized form for notice of disagreement, as required by a March 24, 2015 regulation change and thus does not constitute a valid notice of disagreement.  38 C.F.R. § 20.201 (2017).  As such, the Board does not find this issue is in appellate status and a remand for a statement of the case is not warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Veteran's representative's February 2017 statement is referred to the Agency of Original Jurisdiction (AOJ) for any appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Pursuant to the duty to assist, the Board finds additional development is warranted as to the issues of entitlement to service connection for residuals of a left middle finger injury and entitlement to service connection for an upper mandible cyst with pain and tooth loss.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (c)(2) (2017).  Specifically, in pertinent part, the March 2017 Board remand directed the Veteran be contacted in order to complete a National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire About Military Service) as his service treatment records have been determined to be unavailable.  The March 2017 Board remand further directed that if the Veteran provided the requested NA Form 13055 and NA Form 13075, the AOJ should contact the Records Reconstruction Unit of the National Personnel Records Center (NPRC), or any other appropriate agency or department, supply the Veteran's completed NA Forms 13055 and 13075, and request an additional search from alternate sources, including the Surgeon General's Office (SGO) records, sick reports and any other sources.  

The record reflects the Veteran provided the requested NA Form 13055 and NA Form 13075 in November 2017, after the appeal was recertified to the Board, thus the AOJ did not have an opportunity to consider such evidence in the first instance nor complete all the development requested in the March 2017 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  In light of receipt of the November 2017 NA Form 13055 and NA Form 13075, received after recertification of the appeal to the Board, the AOJ should contact the Records Reconstruction Unit of the NPRC, or any other appropriate agency or department, supply the Veteran's completed NA Form 13055 and 13075, and request an additional search from alternate sources, including the SGO records, sick reports and any other sources.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).

2.  Thereafter, after undertaking any other development deemed appropriate, to include additional VA examinations if warranted based on any material evidence received, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

